CPR &RIAU           Pg:'
                                    2019 FEB 25 AM 9:52
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Post-Sentence               No. 78594-0-1
Review of
                                                 DIVISION ONE
JILL A. ROBINSON,

                     Respondent,                 UNPUBLISHED OPINION

              v.

STATE OF WASHINGTON,

                     Petitioner.                 FILED: February 25,2019


       PER CURIAM. The Department of Corrections(DOC)seeks post-

sentence review of Jill Robinson's judgment and sentence, arguing that the trial

court erred in failing to impose a term of community custody. We grant DOC's

petition and remand to the trial court to impose a term of community custody as

required by RCW 9.94A.701(3)(a).

       Robinson was convicted of eight counts of second degree identity theft.

The trial court imposed concurrent terms of 43 months confinement on each

count. However,the trial court left blank the portion of the judgment and sentence

involving community custody.

       After following the procedures outlined in RCW 9.94A.585(7), DOC filed a

post-sentence petition challenging the judgment and sentence. DOC argues that a

trial court is required to impose a one-year term of community custody when an

individual is convicted of a "crime against persons." See RCW 9.94A.701(3).

Second degree identity theft is listed in RCW 9.94A.411(2) as a "crime against
No. 78594-0-1/2


persons." Robinson concedes that the failure to impose a term of community

custody appears to be an oversight and that the case should be remanded to the

superior court for correction of the judgment and sentence.

       We accept Robinson's concession, grant DOC's post-sentence petition

and remand to the superior court for further proceedings consistent with this

opinion.


                                For the court:


                                          ,AlkAku,o,
                                         47r7f




                                         2